Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021, 02/01/2022, 10/13/2022, 11/18/2022 was filed after the mailing date of the application on 06/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	Drawings submitted on 06/21/2021 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 8, 10, 12-14, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al. (US 9843768 B1) in view of Goldman et al. (US 20110225519 A1).

Regarding claim 1, Negi teaches A non-transitory computer readable storage medium comprising stored instructions, wherein the instructions when executed cause at least one processor to: (Col 9 Lines 63[Wingdings font/0xE0]Col 10 Line 7; non-transitory medium storing instructions executed by a processor)
detect emotes from a plurality of audience devices; (Col 3 Lines 50-Col 4 Line 18; displaying emoticons generated for each individual audience members engagement; Col 4 Lines 40-61; the engagement indicator is based on the metrics which are collected from sensors and is equivalent to the audience devices)
output the emotes (display emoticons) within an auditorium interface (Fig 1 interface) for display to the plurality of audience devices, (Fig 1; displaying to the plurality of audience members the emoticons of other audience members and their respective emoticons)
wherein each of the emotes are output in association with a seat (members spot in the interface) corresponding to users who selected the emotes; (Fig 1; displaying to the plurality of audience members the emoticons of other audience members and their respective emoticons)
Negi does not explicitly teach for a given output emote, 
render an animation that moves the given output emote across one or more seats of other users who did not select the given output emote;
and output the rendered animation for display to the plurality of audience devices
In an analogous art Goldman teaches for a given output emote,  (0121; participants positive or negative user response and feedback)
render an animation that moves the given output emote across one or more seats of other users (See Fig 27; where the seats are partially overlaid and therefore an animated expression would be across one or more seats of those in front) who did not select the given output emote; (0120; 0121; For example, selecting the thumbs-up button 2732 is accompanied by simulated crowd responses including audible clapping, cheering, and whistling sounds. Selecting the thumbs-up button 2732 is also accompanied by visible gestures or animations of the participant's avatar, such as raised hands or standing up. Alternatively, selecting the thumbs-down button 2730 is accompanied by simulated crowd responses including audible booing and jeering sounds and by visible dismissive or angry gestures and animations of the participant's avatar. A beam of feedback light 2738 is also superimposed between the participant's avatar and the corresponding thumbs-down or thumbs-up emoticon 2734 or 2736, making it easier for other participants to quickly identify the source of the feedback)
and output the rendered animation for display to the plurality of audience devices (0120; 0121; For example, selecting the thumbs-up button 2732 is accompanied by simulated crowd responses including audible clapping, cheering, and whistling sounds. Selecting the thumbs-up button 2732 is also accompanied by visible gestures or animations of the participant's avatar, such as raised hands or standing up. Alternatively, selecting the thumbs-down button 2730 is accompanied by simulated crowd responses including audible booing and jeering sounds and by visible dismissive or angry gestures and animations of the participant's avatar. A beam of feedback light 2738 is also superimposed between the participant's avatar and the corresponding thumbs-down or thumbs-up emoticon 2734 or 2736, making it easier for other participants to quickly identify the source of the feedback)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi to include a virtualized environment allowing emotional output and rendering animation as is taught by Goldman
	The suggestion/motivation for doing so is to be able to is to better visualize interaction [0003-0007]

 	Regarding claim 3, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, and is disclosed above, Negi does not disclose but Goldman teaches wherein the instructions when executed further cause the at least one processor to: receive a seat selection from each of the users who selected the emotes; (0043; user selecting their seat and can move their seat; 0120; 0121; For example, selecting the thumbs-up button 2732 is accompanied by simulated crowd responses including audible clapping, cheering, and whistling sounds. Selecting the thumbs-up button 2732 is also accompanied by visible gestures or animations of the participant's avatar, such as raised hands or standing up. Alternatively, selecting the thumbs-down button 2730 is accompanied by simulated crowd responses including audible booing and jeering sounds and by visible dismissive or angry gestures and animations of the participant's avatar. A beam of feedback light 2738 is also superimposed between the participant's avatar and the corresponding thumbs-down or thumbs-up emoticon 2734 or 2736, making it easier for other participants to quickly identify the source of the feedback)
 	and initiate, based on the seat selection of a first user of the users who selected the emotes, (see mapping above) a chat interface between the first user and users within a predefined number of seats of the first user. (Fig 27; 0126; chat interface for user to communicate; 0104; attendees can chat using the interface;  0074-0077; communication and chatting between user; the predefined number of seats can include the entire venue)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi to include communication with all the seats in the venue as is taught by Goldman
	The suggestion/motivation for doing so is to be able to is to better visualize interaction [0003-0007]

Regarding claim 5, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, and is disclosed above, Negi does not disclose but Goldman teaches wherein detecting the emotes comprises:
 providing a plurality of selectable emotes for display on an audience device; (0121; Fig 27; Emojis displayed on the interface for selection by the user element 2730 and 2732 in Fig 27)
and receiving a selection of one of the selectable emotes from a user of the audience device.  (0121; Fig 27; Emojis displayed on the interface for selection by the user element 2730 and 2732 in Fig 27)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi to include a virtualized environment allowing selection of and output of emotional feedback and rendering animation as is taught by Goldman
	The suggestion/motivation for doing so is to be able to is to better visualize interaction [0003-0007]

Regarding claim 6, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, and is disclosed above, Negi does not disclose but Goldman teaches wherein the given output emote comprises a directional indicator indicating the seat from which the given output emote originated (0121; A beam of feedback light 2738 is also superimposed between the participant's avatar and the corresponding thumbs-down or thumbs-up emoticon 2734 or 2736, making it easier for other participants to quickly identify the source of the feedback)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi to include a virtualized environment allowing emotional output and rendering directional indicator as is taught by Goldman
	The suggestion/motivation for doing so is to be able to is to better visualize interaction [0003-0007]

Regarding claim 7, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, and is disclosed above, Negi does not disclose but Goldman teaches wherein the instructions when executed further cause the at least one processor to: transmitting a command to output an audio signal associated with the given output emote within the auditorium interface(Fig 27 auditorium interface); (0121; Alternatively, selecting the thumbs-down button 2730 is accompanied by simulated crowd responses including audible booing and jeering sounds and by visible dismissive or angry gestures and animations of the participant's avatar)  and transmitting a command to vary a volume of the audio signal based on a rate at which the given output emote is detected (0052; 0093;outputting audio expression based on distance between the user and the participant that output the emotional expression; zooming out includes more avatars and increases noise shouting, booing, clapping, or real voice expressions, therefore the more expression received the louder the noise becomes)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi to include a virtualized environment allowing emotional output and rendering animation and sound as is taught by Goldman
	The suggestion/motivation for doing so is to be able to is to better visualize interaction [0003-0007]

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 

Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 
Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 
Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 
Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al. (US 9843768 B1) in view of Goldman et al. (US 20110225519 A1) in view of Faulkner (US 20180295158 A1)

Regarding claim 2, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, and is disclosed above, Negi in view of Goldman do not explicitly teach wherein the instructions when executed further cause the at least one processor to:
 receive a selection of a plurality of emotes from a user of an audience device of the plurality of audience devices; 
and display the plurality of emotes in a stacked arrangement within the auditorium interface, 
wherein the stacked arrangement comprises a first emote and a second emote, 
wherein the first emote partially obscures the second emote.  
	In an analogous art Faulkner teaches wherein the instructions when executed further cause the at least one processor to:
 	receive a selection of a plurality (see multiple emotional expressions in Figs) of emotes (emotional expression) from a user of an audience device (Client computing device) of the plurality of audience devices; (0091; Fig. 3A, 3C, 3D, 3G-3I;   In the current example, the group expression graphical element 308a indicates that at least some threshold number of users participating in the teleconference session has provided the indication of an expression for expression E1. As described above, a user, via a client computing device 106 can select from a plurality of expressions)
and display the plurality of emotes in a stacked arrangement within the auditorium interface (See Figs 3G-3I showing presentation and audience in the bottom and is equivalent to auditorium interface), (Figs 3G-3I showing multiple overlaid emotional expression in a group (equivalent to a stack))
wherein the stacked arrangement comprises a first emote and a second emote, (Figs 3G-3I showing multiple overlaid emotional expression in a group (equivalent to a stack))
wherein the first emote partially obscures the second emote (Figs 3G-3I showing multiple overlaid emotional expression in a group (equivalent to a stack))
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi in view of Goldman to include receiving and displaying emoticons in a grouping as is taught by Faulkner 
	The suggestion/motivation for doing so is to be able to is to provide an improved interaction in meeting and conferences [0001-0003]

Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 


Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al. (US 9843768 B1) in view of Goldman et al. (US 20110225519 A1) in view of Khan et al. (US 20190102941 A1)

Regarding claim 4, Negi in view of Goldman teach the non-transitory computer readable storage medium of claim 1, Negi in view of Goldman do not explicitly teach wherein the instructions when executed further cause the at least one processor to:
 detect that a user of an audience device of the plurality of audience devices has entered a virtual auditorium corresponding to the auditorium interface; 
 responsive to detecting that the user has entered the virtual auditorium, determine a seat preference of the user;
 and automatically assign a seat to the user based on the seat preference.  
	In an analogous art Khan teaches teach wherein the instructions when executed further cause the at least one processor to:
 detect that a user of an audience device of the plurality of audience devices has entered a virtual auditorium corresponding to the auditorium interface; (0049; 0051; 0077; teaches automatically assigning a seat to a user wanting to access the event, 0075; and after the request to access the event (equivalent to entered a virtual auditorium) assigning a seat to the user; see Fig 1 showing an auditorium)
 responsive to detecting that the user has entered the virtual auditorium, determine a seat preference of the user; (0049; 0051; 0077; teaches automatically assigning a seat to a user wanting to access the event, 0075; and after the request to access the event (equivalent to entered a virtual auditorium) assigning a seat to the user; see Fig 1 showing an auditorium)
 and automatically assign a seat to the user based on the seat preference.  (0049; 0051; 0077; teaches automatically assigning a seat to a user wanting to access the event, 0075; and after the request to access the event (equivalent to entered a virtual auditorium) assigning a seat to the user; see Fig 1 showing an auditorium)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Negi in view of Goldman to include assigning seats to users entering a virtual venue as is taught by Khan 
	The suggestion/motivation for doing so is to be able to is to provide an improved virtual event and spectating [0001]

Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a method claim (Col 1 Lines 55-60; method) 
Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim (Col 1 Lines 55-60; system) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451